Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1, 2, 9, 10, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nadarajah et al. (U.S Patent Application Publication 2018/0144136; hereinafter “Nadarajah”) in view of Jeansonne et al. (U.S Patent Application Publication 2016/0063255; hereinafter “Jeansonne”; Reference cited as prior art in previous office action) 
Regarding claims 1, 9, 16, Nadarajah discloses an early boot debug system, comprising: 


A first memory subsystem that includes boot instructions [“Security processor 205 is also coupled to boot media 250 which stores boot code and other configuration data…”, 0024; Fig.2; “Boot media 305 is representative of any number and type of boot media (e.g., ROM, embedded multimedia card (EMMC), flash drive, serial peripheral interface (SPI) flash, electrically erasable programmable ROM (EEPROM)), which can vary from embodiment to embodiment.”, 0029]
a processing system that is coupled to the first memory subsystem [“a block diagram of one embodiment of a system on chip (SoC) 200 is shown. In one embodiment, SoC 200 includes security processor 205 coupled to processor(s) 230, memory controller 235, data fabric 240, and system memory 245 via bus 225. Security processor 205 is also coupled to boot media 250”, 0024 (i.e. the SoC comprising the security processor and other processors corresponds to the processing system and it is coupled with the boot media as illustrated in Fig.2)]
a primary processing subsystem [“”Processor 230”, Fig.2] and

   copy the boot instructions from the first memory subsystem to the second memory subsystem [“processor 215 executes the boot code from memory 220. This on-chip boot code is executable by processor 215 to retrieve firmware from boot media 250. This firmware includes a kernel which is loaded into memory 220, authenticated, and then executed by processor 215”, 0025; “...the kernel is executable by processor 215 to load a first bootloader from boot media 250 into memory 220. After authenticating the first bootloader, processor 215 executes the first bootloader to load a configuration block and a second bootloader into memory 220…” 0026]
        execute the boot instructions from the second memory subsystem to perform early boot operations that include training and initializing a host memory subsystem [0025; “...processor 215 executes the second bootloader which retrieves parameters from the configuration block to initialize and train system memory 245 and data fabric 240…”, 0026; “After completing training of system memory 245 and performing other tasks during the initialization process of SoC 200, processor 215 generates and stores an output block with the results of the memory training and initialization process in system memory 245. Also, processor 215 loads and authenticates the BIOS execution code from boot media 250 into memory 220. Then, processor 215 stores the BIOS execution code in system memory 245. After the BIOS ( i.e. performing early boot operations by  initializing and training the system / host memory before releasing the main processor from reset to execute the BIOS code )]
detect a first event during the execution of the boot instructions and, in response, generate first event information [ “After completing training of system memory 245 and performing other tasks during the initialization process of SoC 200, processor 215 generates and stores an output block with the results of the memory training and initialization process in system memory 245”, 0027; “output block 340 includes the system memory size, the system memory map, system memory frequency, memory training errors, and/or additional information.. security processor 325 generates and provides progress and status information about the initialization process via an output port (not shown) to an external device for debug purposes. The status information includes the results of the initialization process and any errors that were detected during the initialization process.” 0032]
 However Nadarajah does not expressly disclose store the first event information in the second memory subsystem.
 In the same field of endeavor (e.g. storing events, related to update of the system boot code,  an event relating to compromise of system data that relates to a configuration of at least one physical component  in a in a secondary non-volatile memory  early in the boot process), Jeansonne teaches, 


         It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Nadarajah with Jeansonne. Jeansonne’s teaching of logging of several events related to events related to update of the system boot code, an event relating to compromise of system data that relates to a configuration of at least one physical component etc.  in a secondary non-volatile memory will substantially improve Nadarajah’s system by detecting errors earlier in the boot process and preventing unauthorized access 
And /or modification of data in the computing system
Regarding claims 2, 10, 17, Jeansonne wherein the secondary processing subsystem is configured to: 
determine that the second memory subsystem is full[ 0087; “Once the embedded controller 202 reaches the end of the second sector 304, all of the entries 308 in the first sector would have been marked with the state indicating that the entries 308 are to be erased. At this point, the embedded controller 202 can send a command to erase the first sector 302 of the secondary non-volatile memory 216. The first sector 302 can then be used to add new event data”, 0088]; and 
overwrite a second event information that was previously stored in the second memory subsystem with the first event information [“the audit log 246 can be implemented as a wrap-around buffer. Thus, when an end of the audit log 246 is .  

Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nadarajah in view of Jeansonne as applied to claims 1, 9 further in view of  Bent et al. (U.S Patent Application Publication 2017/0078169; hereinafter “Bent”)
Regarding claims 3, 11, Jeansonne teaches, 
determine the first event information, an available space in the second memory subsystem [“...A sector of the audit log 246 can be the size of a block of the flash memory device that can be erased”, 0082-0083; “Once the embedded controller 202 reaches the end of the second sector 304, all of the entries 308 in the first sector would have been marked with the state indicating that the entries 308 are to be erased. At this point, the embedded controller 202 can send a command to erase the first sector 302 of the secondary non-volatile memory 216. The first sector 302 can then be used to add new event data. “, 0088; “...the audit log 246 as a wrap-around buffer addresses the issue of there being a finite amount of storage space available to store the audit log..”, 0089; ( i.e determining the available storage space  and the size of the event information entries) ]; 

In the same field of endeavor (e.g. adaptive event-management in resource constrained environments), Bent teaches,
determine the first event information is larger than an available space in the second memory subsystem [“A sensing and estimation engine may be operable to execute on the processor and further operable to determine storage constraints of the storage device based on the amount of storage needed to store the discrete events, the remaining storage on the storage device, and the network connection pattern.  The sensing and estimation engine may be further operable to initiate compacting of the event logs by progressively summarizing the discrete events on dynamically adjusted segments of the sessions.”, 0008; “if it is determined that there are severe resource-constraints on storage, the system and/or method may satisfy the compaction requirements in real-time as events are generated. “, 0031;( i.e determining the amount of storage required to store the event and if the storage space is not sufficient compacting the events. Hence determining the event information is larger than the storage space)];
compress the first event information prior to the storing the first event information in the second memory subsystem[“Given a dynamic segment s.sub.i 116, with event log E, an Event Summarizer 118 in one embodiment applies one of the following functions to progressively compact the event data.  This process iterates until the requisite (i.e. compacting/ compressing the event data based on the storage space constraints)].

It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Nadarajah in view of Jeansonne with Bent. Bent’s teaching of compacting the event logs in a resource constrained environment will substantially improve Nadarajah in view of Jeansonne’s system to prevent loss of older events by compacting the event logs before the memory subsystem runs out of space.
Claims 4, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nadarajah in view of  Jeansonne as applied to claims 1, 9, 16 further in view of  Minja (U.S Patent Application Publication 2020/0192779)

Regarding claim 4, 12, 18, Jeansonne discloses,
detect a second event during the execution of the boot instructions and, in response, generate a second event information [“the embedded controller adds (at 104) 
determine the second memory subsystem is full [0087-0089]. 
However 
Nadarajah in view of  Jeansonne does not expressly disclose determine the second memory subsystem is full and, in response, store the second event information in the first memory subsystem.
 In the same field of endeavor (e.g. management of even-log information associated with memory sub-system) Minja teaches 
determine the second memory subsystem is full  and, in response, store the second event information in the first memory subsystem[ “ store certain event log entries (e.g., a first set of log entries identified as including important event information) to a first storage location that is not subject to the wrapping process (e.g., a non-wrapped event log).  According to this approach, upon reaching a capacity of the first storage location, subsequent event log entries are stored in a separate storage location (e.g., a second storage location) that is subject to a wrapping process (e.g., a wrapped event log).”, 0014; 0025].
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Nadarajah in view of Jeansonne with Minja. Minja’s teaching of  an event log management system to summarize the log entries of a first storage location that is subject to a wrapping process to a different storage location not subject to wrapping process will substantially .
Claims 5, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nadarajah in view of  Jeansonne as applied to claims 1, 9, 16 further in view of Fang (U.S Patent Application Publication 2016/0155476)
Regarding claim 5, Jeansonne teaches,  
a remote access controller that is coupled to the processing system [“The system data 240 can also include configuration data of a network controller of the computing system.  The network controller can be used to communicate over a network according to a network protocol, such as an Ethernet protocol (e.g. Gigabit Ethernet protocol or other type of Ethernet protocol), or another type of protocol. … the network controller that can be part of the computing system.  The programmable settings are read by the network controller upon deassertion of a bus reset signal on a bus to which the network controller is connected.” 0032];  
and that includes a third memory subsystem [“The storage medium or media can be located either in the machine running the machine-readable instructions, or located at a remote site”, 0117], wherein the secondary processing subsystem is configured to [“Embedded controller 202”, Fig.2]: 
detect a second event during the execution of the boot instructions and, in response, generate a second event information [“the embedded controller adds (at 104) 
determine the second memory subsystem is full [0087-0089]
 However Nadarajah, Jeansonne does not expressly disclose store, in response to the determining the second memory subsystem is full, the second event information in the third memory subsystem.  
In the same field of endeavor (e.g. storing event data in a storage server upon detecting insufficient memory capacity by implementing a combined structure of an event data recorder and the communication network module), Fang teaches,
store, in response to the determining the second memory subsystem is full, the second event information in the third memory subsystem[ “ [“together, in some embodiments, the micro-control unit 200 of the event data recorder 100 with the communication module of the present invention has a function of determining storage capacity of the memory unit 400.  When the micro-control unit 200 determines that the memory unit 400 cannot store the image record because of an insufficient or damaged memory space or other factors, the image record and the position information not stored yet are uploaded into the storage server 210 of the cloud network through the network connection established by the communication module 700 (S303 and S304), thereby avoiding the loss of an important image record because of the loss of the function of the memory unit 400. “, 0023; (i.e storing the event information in a storage server connected of the cloud network)].
.
  Claims 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nadarajah in view of  Jeansonne as applied to claims 1, 9 further in view of Rothman et.al. (U.S Patent Application Publication 2005/0060526; hereinafter “Rothman”)
Regarding claim 8, Nadarajah discloses pass control to the primary processing subsystem [“After completing training of system memory 245 and performing other tasks during the initialization process of SoC 200, processor 215 generates and stores an output block with the results of the memory training and initialization process in system memory 245.  ... After the BIOS execution code is stored in system memory 245, processor 215 releases main processor(s) 230 from reset to execute the BIOS execution code.”, 0027].  
Jeansonne teaches provide, to the primary processing subsystem when the early boot operations  have completed [“...If the boot block 210 confirms the integrity of the BIOS code, then the boot block 210 can pass control to the main portion of the BIOS code for initiating the remaining operations associated with the BIOS code”, 0024- 0025; “The processor 206 is used for executing the OS, application code, and other code in the system 200..”, 0026] , a pointer to a memory location of the first event information in the second memory subsystem[ “Each sector 302 or 304 includes a pointer storage 
Further Jeansonne discloses a display [“...The PCH can include various functions, including a display interface to a graphics subsystem,” 0033]
However Nadarajah, Jeansonne does not expressly disclose, wherein the primary processing subsystem is configured to: 
receive a request to display the first event information; retrieve, using the pointer, the first event information from the memory location; and provide the first event information for display on a display device coupled to the processing system.  
In the same field of endeavor (e.g. bridging information from the pre-boot environment to the operating system run time environment), Rothman teaches 
  wherein the primary processing subsystem is configured to [“processor 312 “, Fig.4]: 
receive a request to display the first event information [“users may wish to view the log to determine if there are any problems with the system.” 0005; 0017; “...Once 
 retrieve, using the pointer, the first event information from the memory location; and provide the first event information for display on a display device coupled to the processing system [ “When initialization is complete, the variety of data collected during event logging is copied to a portion of memory accessible by the operating system (OS), in block 612.  In one embodiment, the logging repository of data is registered with the EFI Configuration Table 620.  The configuration table serves as a bucket of globally unique identifier (GUID)/pointer pairs, pointing to the data.  A runtime buffer may be established to which the configuration table will have a pointer.  The OS is then launched.  The OS uses the pointers in the configuration table to retrieve the data”, 0015-0016;” It is determined whether the event log is to be displayed in decision block 626.  If not, system operation continues with runtime, as usual, in block 630.  If so, then the event data is displayed in block 628, for perusal by the user... the XML pages are loaded and displayed 640 with a browser..”, 0017; Fig.1B; Fig.5].
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Nadarajah in view of Jeansonne with Rothman. Rothman’s teaching of exporting the pre-boot data to the runtime environment by copying to a portion of memory accessible by the operating system will substantially improve Nadarajah in view of Jeansonne’s system to monitor and view the event logs as XML pages displayed with a browser in the run-time environment [0017].

Allowable Subject Matter
     Claim 6, 7, 14, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
           Applicant’s arguments with respect to claim(s) 1, 9, 16 have been considered but are moot because the arguments do not apply to Nadarajah in view of Jeansonne references being used in the current rejection.


Conclusion
          
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
   He et al., U.S Patent Application Publication 2017/0168849, teaches a computer device and a memory startup method of a computer are provided, where a basic input/output system initializes only a first part of memory in a memory initialization phase after a computer is powered on and started, so that an operating system can be started, without needing to wait until all memory has been initialized 

  Datta et al., U.S Patent Application Publication 2004/0098575, A computer device and a memory startup method of a computer are provided, where a basic input/output system initializes only a first part of memory in a memory initialization phase after a computer is powered on and started, so that an 
operating system can be started, and after the operating system is started, the basic input/output system continues to initialize memory that is not initialized in the computer, so that, in a startup phase, the computer can start the operating system without needing to wait until all memory has been initialized
       Any inquiry concerning this communication or earlier communications from the Examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

       If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/GAYATHRI SAMPATH/Examiner, Art Unit 2187                

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187